2013 UT App 130
_________________________________________________________

               THE UTAH COURT OF APPEALS

                     DEANDRA PEYTON,
                         Petitioner,
                              v.
              DEPARTMENT OF WORKFORCE SERVICES,
                        Respondent.

                       Per Curiam Decision
                        No. 20120652‐CA
                        Filed May 23, 2013

                Original Proceeding in this Court

              DeAndra Peyton, Petitioner Pro Se
          Amanda B. McPeck, Attorney for Respondent

            Before JUDGES DAVIS, THORNE, and VOROS.


PER CURIAM:

¶1     DeAndra Peyton petitions for review of the Workforce
Appeals Board’s (the Board) decision affirming the denial of
benefits and finding that Peyton was discharged for just cause. We
decline to disturb the Board’s decision.

¶2     A claimant is ineligible for unemployment benefits if she
was discharged for just cause. See Utah Code Ann. § 35A‐4‐
405(2)(a) (LexisNexis 2011). The determination of whether an
employer had just cause to terminate an employee is a mixed
question of law and fact. See Smith v. Workforce Appeals Bd., 2011 UT
App 68, ¶ 9, 252 P.3d 372. We disturb the Board’s findings of fact
only if they are “not supported by substantial evidence when
viewed in light of the whole record before the court.” Utah Code
Ann. § 63G‐4‐403(4)(g) (LexisNexis 2011). This court will uphold
the Board’s decision applying law to facts “so long as it is within
the realm of reasonableness and rationality.” See Arrow Legal
            Peyton v. Department of Workforce Services


Solutions Grp., PC v. Department of Workforce Servs., 2007 UT App 9,
¶ 6, 156 P.3d 830.

¶3     To establish just cause for a termination, the elements of
culpability, knowledge, and control must be shown. See Utah
Admin. Code R994‐405‐202. The Board determined that each of
those elements had been met. Peyton contends that based upon the
evidence presented, there was no just cause to terminate her.

¶4     Culpability is established if the conduct causing the
discharge is “so serious that continuing the employment
relationship would jeopardize the employer’s rightful interest.” Id.
R994‐405‐202(1). Peyton was terminated after her employer learned
that she had been eavesdropping on a conversation between
several of her superiors. Peyton acknowledges that this was a
mistake in judgment but was otherwise an isolated event that
should not have resulted in termination. Accordingly, she argues
that her conduct was not so serious as to jeopardize the employer’s
rightful interest. However, the Board found that this was not an
isolated incident. Peyton had just left a meeting with her superiors
that addressed a prior warning for inappropriate behavior. Further,
she had received warnings for inappropriate behavior in the past.
The Board also determined that Peyton’s act of eavesdropping on
her superiors constituted a breach of trust “that is nearly
impossible to reestablish.” Accordingly, based upon these
circumstances the Board determined that Peyton was culpable.

¶5     To establish knowledge, an employer must show that the
claimant “had knowledge of the conduct the employer expected.”
Utah Admin. Code R994‐405‐202(2). “There does not need to be
evidence of a deliberate intent to harm the employer; however, it
must be shown that the claimant should have been able to
anticipate the negative effect of the conduct.” Id. The Board
determined that despite the fact that Peyton did not know her
eavesdropping would lead to her termination, she could have
anticipated that there would be negative consequences if her
conduct was discovered, and she should have known that such




20120652‐CA                      2               2013 UT App 130
            Peyton v. Department of Workforce Services


conduct was harmful to her employer’s interest. In so deciding, the
Board found that it is “universally understood that one should not
listen at closed doorways to private conversations.” Accordingly,
the Board determined that Peyton “should have known she could
not stand at the doorway and listen in on that private meeting.”

¶6      The element of control is established by showing that the
conduct causing the discharge was within the employee’s control.
See id. R994‐405‐202(3). Peyton asserts that she did not have the
ability to control her actions because the meeting she had with her
supervisors to discuss her prior conduct did not end until 9:45 in
the morning. Because of this she was unable to take her anti‐
anxiety medicine, which she was supposed to take at 9:30 every
morning. Accordingly, she argues that the fifteen minute delay in
taking her medications made her unable to control her own actions.
The Board found that if Peyton needed to take a break during the
meeting to take her medicine, she could have asked. Further, the
Board determined that Peyton had failed to adequately explain
why a fifteen minute delay in taking her medication would cause
her to refuse to return to work when so directed after her meeting
or cause her decision to eavesdrop on a private conversation.

¶7     The Board’s factual findings are supported by substantial
evidence in the record as a whole, and the Board’s decision that
Peyton was discharged for just cause based upon the employer’s
establishment of culpability, knowledge, and control is reasonable
and rational. Accordingly, we decline to disturb the Board’s
decision disqualifying Peyton from receiving benefits based upon
her termination for just cause.




20120652‐CA                     3                2013 UT App 130